ACQUISITION AGREEMENT


           This ACQUISITION AGREEMENT is entered into and made effective as of
the 15th day of July, 2011 (the “Closing Date”)  by and between GBS Enterprises,
Inc., a Nevada corporation ("GBS" or “Buyer”); IDC Global, Inc., a Delaware
corporation ("IDC”); and the shareholders of IDC Global, Inc. (“SHR”), as listed
in Exhibit A, owning 100% of the issued and outstanding shares of IDC (combined
as the “Seller” and represented by William M. Lyerly, the SHR representative),
and the Management Shareholders as marked in Exhibit A and represented by Jan C.
Daiker, the Management Shareholder Representative.


WHEREAS, Seller is the one hundred (100) percent controlling shareholder of IDC,
and upon the terms and conditions set forth below, Seller desires to transfer
all of the shares of IDC owned by Seller to Buyer, such that, following such
transaction, IDC will be a wholly-owned subsidiary of Buyer; and


           NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:


1.    SALE AND PURCHASE OF SHARES.


1.1      PURCHASE.  Subject to the terms and conditions herein set forth, GBS
hereby agrees to purchase and Seller hereby agrees to sell one hundred percent
(100%) of the issued and outstanding shares of IDC (“IDC Shares”) to GBS.


1.2      CONSIDERATION.  The consideration for the IDC Shares shall be:


1.2.1      Share Consideration.  The share consideration to be issued to SHR at
Closing of the acquisition for the IDC Shares shall be 800,000 shares of common
stock of GBS (“GBS Common Shares”) all of which shall be restricted for trading
for a 6 month period after the Closing Date (provided, however, the GBS Common
Shares will be restricted for trading for one year in event GBS has not timely
filed quarterly and annual reports with the U.S. Securities and Exchange
Commission. The GBS Common Shares to be distributed as listed in Exhibit H.
There are no restrictions on the sale by SHR or its assignees in a private
placement; provided, however, any private sales shall comply with the United
States Securities Act of 1933, as amended.


1.2.2      Cash Consideration. The cash consideration to be paid by GBS to
SHR on the Closing Date shall be (USD) $750,000.00 (Seven Hundred Fifty Thousand
United States Dollars). The aforementioned amount shall be paid into the IDC
bank account for immediate repayment of all Notes Payable as listed in Exhibit B
and the remainder for immediate pro rata distribution to the SHR as listed in
Exhibit C.  IDC bank details are attached as Exhibit D
 
1.2.3      Management Shareholder Component. The Management Shareholder
Component  of shall be 80,000 shares of common stock of GBS (“GBS Management
Common Shares”) all of which shall  be restricted for trading for a period of 12
month after signing this agreement.  The distribution of the GBS Management
Shares  shall be paid by the Buyer to those Management Shareholders listed in
Exhibit A.


1.2.4      IDC Accounting/Legal Fees.  GBS will reimburse IDC up to $25,000.00
(Twenty-Five Thousand United States Dollars) of IDC’s accounting and legal fees
(“Professional Fees”) related to this acquisition and Agreement.  Professional
Fees over the above amount will be the responsibility of the Shareholders of
IDC.


1.2.5      Key Personnel Signing Bonus. Exhibit G details the signing bonus for
IDC personnel developed in collaboration between GBS and the IDC Management
Representative.  In aggregate this amounts to US$35,000.00 (Thirty
Five   Thousand United States Dollars) signing bonus (“Signing Bonus”) to be
paid as part of the July 31, 2011 payroll.

 
1

--------------------------------------------------------------------------------

 

2.  REPRESENTATIONS AND WARRANTIES


2.1         REPRESENTATIONS AND WARRANTIES OF IDC.


 IDC represents and warrants as follows:


a)        CORPORATE ORGANIZATION AND GOOD STANDING.  IDC is duly organized,
validly existing, and in good standing under the laws of the state of Delaware
and is qualified to do business as a foreign corporation in each jurisdiction,
if any, in which its property or business requires such qualification.


b)       CORPORATE AUTHORITY.  IDC has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.


c)        AUTHORIZATION.  Execution of this Agreement has been duly authorized
and approved by IDC (Management, Supervisory Board, and the Shareholders)
and the Seller.


d)           CAPITALIZATION. (IDC SHARES)


(1)           The authorized capital stock of IDC consists of 100,000 shares of
IDC Common Stock of US$.01 par value and 3,000 shares of IDC Preferred Stock at
US$.01 par value.  The issued shares IDC stock consists of 12,000 Common Stock
shares and 662 Series A Preferred Stock shares. All shares of IDC shall be duly
authorized, validly issued, fully paid, non-assessable and free of preemptive
rights at Closing,


(2)           IDC has no contract or other obligation to repurchase, redeem or
otherwise acquire any shares of IDC stock, or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of IDC.  None of
the outstanding equity securities or other securities of IDC was issued in
violation of the Securities Act of 1933 or any other legal requirement.


(3)           Each shareholder has good and marketable title as the legal and
beneficial owner of record to the IDC Common Stock and Preferred Stock as set
forth in Exhibit A, free and clear of any and all security interests, options or
rights of any nature.


e)        LITIGATION.  To IDC’s knowledge, there are no pending, threatened, or
existing litigation, bankruptcy, criminal, civil, or regulatory proceeding or
investigation, threatened or contemplated against IDC.


f)
FINANCIAL STATEMENTS.



(i) Seller has furnished or made available to Buyer, or will make available to
Buyer prior to the Closing, true and complete copies of the financial statements
of IDC for its past two fiscal years (the “IDC Financial Statements”), and
Seller shall furnish or make available to Buyer true and complete copies of
IDC's financial statements for all monthly periods ending after its most recent
fiscal year up to and including the Closing Date.


(ii) The IDC Financial Statements fairly present in all material respects the
consolidated financial condition and the results of operations of IDC as at the
respective dates thereof and for the periods indicated therein


g)       ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most recent
fiscal year and to the date of this Agreement, (i) IDC has, in all material
respects, conducted its business in the ordinary course consistent with past
practice; (ii) there has not occurred any change, event or condition that is or
would reasonably be expected to result in a Material Adverse Effect; and
(iii)  IDC has not taken and will not take any of the actions that IDC has
agreed not to take from the date hereof through the Closing.

 
2

--------------------------------------------------------------------------------

 


h)       UNDISCLOSED LIABILITIES.  To IDC’s knowledge, IDC has no material
obligations or liabilities of any nature (whether accrued, matured or unmatured,
fixed or contingent or otherwise) other than (i) those set forth or adequately
provided for in the consolidated balance sheet (and the related notes thereto)
of IDC as of the end of the most recent fiscal year  included in the IDC
Financial Statements, (ii) those incurred in the ordinary course of business
consistent with past practice since the end of the most recent fiscal year  and
(iii) those incurred in connection with the execution of this Agreement.


i)         LEGAL PROCEEDINGS.  To IDC’s knowledge, IDC is not a party to any,
and there is no pending or, to the IDC’s knowledge, threatened, legal,
administrative, arbitral or other proceeding, claim, action or governmental or
regulatory investigation of any nature against IDC, or any of its officers or
directors which, if decided adversely to IDC, would, individually or in the
aggregate, be material to IDC.  There is no injunction, order, judgment or
decree imposed upon IDC, or any of its officers or directors, or the assets of
IDC.


j)         TAXES AND TAX RETURNS.


 
(a)
(i) To IDC’s knowledge, IDC has filed or caused to be filed all  federal, state,
foreign and local tax returns required to be filed with any tax authority; (ii)
all such tax returns are true, accurate, and complete in all material respects;
(iii) IDC has accrued or paid or caused to be paid all taxes that are due and
payable by any of such companies, other than taxes which are being contested in
good faith and are adequately reserved against or provided for in the IDC
Financial Statements, and (iv) IDC does not have any material liability for
taxes for any current or prior tax periods in excess of the amount reserved or
provided for in the IDC Financial Statements (but excluding, for this Clause
(iv) only, any liability reflected thereon for deferred taxes to reflect timing
differences between tax and financial accounting methods).




 
(b)
No national, state, local or foreign audits, examinations, investigations, or
other formal proceedings are pending or, to IDC’s knowledge, threatened with
regard to any taxes or tax returns of IDC.  No issue has arisen in any
examination of IDC by any tax authority that if raised with respect to any other
period not so examined would result in a material deficiency for any other
period not so examined, if upheld.  Any adjustment of income taxes of IDC made
in any examination that is required to be reported to the appropriate national,
state, local or foreign tax authorities has been so reported.




 
(c)
To IDC’s knowledge, there are no disputes pending with respect to, or claims or
assessments asserted in writing for, any material amount of taxes upon IDC, nor
has IDC given or been requested in writing to give any currently effective
waiver extending the statutory period of limitation applicable to any tax return
for any period.



k)
COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.



(a) To IDC’s knowledge, IDC has complied with all applicable laws and
regulations, and are not in violation of, and have not received any written
notices of violation with respect to, any laws and regulations in connection
with the conduct of their respective businesses or the ownership or operation of
their respective businesses, assets and properties, except for such
noncompliance and violations as would not, individually or in the aggregate, be
material.


(b) To IDC’s knowledge, IDC has all licenses, permits, certificates, franchises
and other authorizations (collectively, the “Authorizations”) necessary for the
ownership or use of its assets and properties and the conduct of its business,
as currently conducted, and have complied with, and are not in violation of, any
Authorization.  All such Authorizations are in full force and effect and there
are no proceedings pending or, to the knowledge of IDC, threatened that seek the
revocation, cancellation, suspension or adverse modification thereof.


(c) To IDC’s knowledge, there are no governmental orders applicable to IDC which
have had a Material Adverse Effect on IDC.

 
3

--------------------------------------------------------------------------------

 


l)        MATERIAL CONTRACTS.  There are no material contracts of IDC currently
in existence except as disclosed in Exhibit E.


m)      ASSETS.  To IDC’s knowledge, IDC owns, leases or has the right to use
all the properties and assets necessary or currently used for the conduct of its
businesses free and clear of all liens of any kind or character.  All items of
equipment and other tangible assets owned by or leased to IDC and which are
material to the operations and business of IDC are in good condition and repair
(ordinary wear and tear excepted).  In the case of leased equipment and other
tangible assets, IDC holds valid leasehold interests in such leased equipment
and other tangible assets, free and clear of all liens of any kind or character.


n)       INSURANCE. To IDC’s knowledge, IDC has in full force and effect the
insurance coverage with respect to its business.  There is no claim pending
under any of such policies as to which coverage has been questioned, denied or
disputed by the underwriters of such policies.  All premiums due and payable
under all such policies have been paid, and IDC is otherwise in compliance in
all material respects with the terms of such policies.  IDC has no knowledge of
any threatened termination of, or material premium increase with respect to, any
of such policies.


o)       INTELLECTUAL PROPERTY. To IDC’s knowledge, IDC has no intellectual
property except as disclosed in Exhibit F to this Agreement.


p)       INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none
of the officers or directors of IDC has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of IDC, or in any supplier, distributor or customer of
IDC, or any other relationship, contract, agreement, arrangement or
understanding with IDC, except for the normal ownership interests of a
shareholder and employee rights.


q)       BROKER’S FEES.  IDC has not employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement.


r)        CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee
of IDC has (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of IDC, or (ii) made any unlawful
payments to officials or employees of governmental entities or to directors,
officers or employees of foreign or domestic business enterprises.


2.2 
REPRESENTATIONS AND WARRANTIES OF BUYER.



The Buyer represents and warrants as follows:


a)       CORPORATE ORGANIZATION AND GOOD STANDING.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.


b)       CORPORATE AUTHORITY.  Buyer has all requisite corporate power and
authority to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.


c)       NO VIOLATION.  Consummation of the acquisition contemplated herein will
not constitute or result in a breach or default under any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation by which Buyer is bound.


d)       REPORTING STATUS. Buyer is a fully reporting public company.  Buyer has
filed all required periodic reports with the Securities & Exchange Commission
(the "Commission") on Forms 10-Q and 10-K through the fiscal year ended March
31, 2011, and all required Form 8-K reports, all such reports are true and
correct in all material respects and contain no misrepresentation of a material
fact or omission of a material fact.  The common shares of Buyer are quoted at
the OTC Markets OTCBB under the symbol "GBSX".

 
4

--------------------------------------------------------------------------------

 


e)        CAPITALIZATION.


(i) On the date of this Agreement, 75,000,000 shares of $0.001 par value common
stock of GBS are authorized and 23,543,790 shares of common stock of Buyer are
issued and outstanding, all of the shares of common stock issued and outstanding
are duly authorized, validly issued, fully paid and non-assessable and none were
issued in violation of any preemptive rights.  25,000,000 shares at $0.001 par
value are authorized for Preferred Stock. There is no class of preferred stock
of Buyer issued on the date of this Agreement.  5,000,000 shares of GBS common
stock have been reserved for issuance upon the exercise of authorized yet
unissued stock options under the Buyer’s  2011 ESOP, 7,550,000 shares of GBS
common stock have been reserved for issuance upon the exercise of warrants sold
or issued by GBS in connection with a private placement of Units consummated
March 2011.There are no other rights to purchase shares. There are 210 treasury
shares of Buyer .  Except as set forth above, as of the date hereof, no shares
or other voting securities of Buyer are issued, reserved for issuance or
outstanding and no shares or other voting securities of Buyer shall be issued or
become outstanding after the date hereof, save for those Shares to be issued
pursuant to this Agreement.  There are no bonds, debentures, notes or other
indebtedness or securities of Buyer that have the right to vote (or that are
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which stockholders of Buyer may vote.  All shares of Buyer
subject to issuance as described above shall, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable, be
duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights.


(ii) Buyer has no contract or other obligation to repurchase, redeem or
otherwise acquire any shares of Buyer stock, or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of Buyer.  None of
the outstanding equity securities or other securities of Buyer was issued in
violation of the Securities Act of 1933 or any other legal requirement.


f)
AUTHORITY; NO VIOLATION.



(i) Buyer has full corporate power and authority to execute and deliver this
Agreement and to comply with the terms hereof and consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Buyer.  Assuming due authorization, execution and delivery by the
other Parties, this Agreement constitutes the valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
similar laws affecting or relating to the rights of creditors generally, or (ii)
the rules governing the availability of specific performance, injunctive relief
or other equitable remedies and general principles of equity, regardless of
whether considered in a proceeding in equity or at law, or (iii) the specific
terms and conditions of this Agreement.


(ii) Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
Buyer with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Registration or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
Buyer or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to Buyer or any of its properties
or assets, the violation of which would have a Material Adverse Effect, or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of Buyer
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.


g)       UNDISCLOSED LIABILITIES.  Buyer has no material obligations or
liabilities of any nature (whether accrued, matured or unmatured, fixed or
contingent or otherwise) other than (i) those set forth or adequately provided
for in the balance sheet (and the related notes thereto) of Buyer as of the end
of the most recent fiscal year  included in the Buyer Financial Statements, (ii)
those incurred in the ordinary course of business consistent with past practice
since the end of the most recent fiscal year  and (iii) those incurred in
connection with the execution of this Agreement.

 
5

--------------------------------------------------------------------------------

 


h)       LEGAL PROCEEDINGS.  Buyer is not a party to any, and there is no
pending or, to the knowledge of Buyer, threatened, legal, administrative,
arbitral or other proceeding, claim, action or governmental or regulatory
investigation of any nature against Buyer, or any of its officers or directors
which, if decided adversely to Buyer, would, individually or in the aggregate,
be material to Buyer.  There is no injunction, order, judgment or decree imposed
upon Buyer, or any of its officers or directors, or the assets of Buyer.


i)       TAXES AND TAX RETURNS.


(a) (i) Buyer has filed or caused to be filed all  federal, state, foreign and
local tax returns required to be filed with any tax authority; (ii) all such tax
returns are true, accurate, and complete in all material respects; (iii) Buyer
has paid or caused to be paid all taxes that are due and payable by any of such
companies, other than taxes which are being contested in good faith and are
adequately reserved against or provided for in the Buyer Financial Statements,
and (iv) Buyer does not have any material liability for taxes for any current or
prior tax periods in excess of the amount reserved or provided for in the Buyer
Financial Statements (but excluding, for this Clause (iv) only, any liability
reflected thereon for deferred taxes to reflect timing differences between tax
and financial accounting methods).


(b) No national, state, local or foreign audits, examinations, investigations,
or other formal proceedings are pending or, to Buyer’s knowledge, threatened
with regard to any taxes or tax returns of Buyer.  No issue has arisen in any
examination of the Buyer by any tax authority that if raised with respect to any
other period not so examined would result in a material deficiency for any other
period not so examined, if upheld.  Any adjustment of income taxes of Buyer made
in any examination that is required to be reported to the appropriate national,
state, local or foreign tax authorities has been so reported.


(c) There are no disputes pending with respect to, or claims or assessments
asserted in writing for, any material amount of taxes upon Buyer, nor has Buyer
given or been requested in writing to give any currently effective waiver
extending the statutory period of limitation applicable to any tax return for
any period.


k)      COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.


(a) Buyer has complied with all applicable laws and regulations, and are not in
violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.


(b) Buyer has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material.


c) There are no governmental orders applicable to Buyer which have had a
Material Adverse Effect on Buyer.


l)       MATERIAL CONTRACTS.  There are no material contracts of Buyer currently
in existence.


m)     ASSETS.  Buyer owns, leases or has the right to use all the properties
and assets necessary or currently used for the conduct of its businesses free
and clear of all liens of any kind or character.  All items of equipment and
other tangible assets owned by or leased to Buyer and which are material to the
operations and business of Buyer are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
Buyer holds valid leasehold interests in such leased equipment and other
tangible assets, free and clear of all liens of any kind or character.

 
6

--------------------------------------------------------------------------------

 
 
n)       INSURANCE.  Buyer has all necessary insurance coverage with respect to
its business.


o)       INTERESTS OF OFFICERS AND DIRECTORS.  Except AS DISCLOSED HEREIN, None
of the officers or directors of Buyer has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of Buyer, or in any supplier, distributor or customer
of Buyer, or any other relationship, contract, agreement, arrangement or
understanding with Buyer, except  for the normal ownership interests of a
shareholder and employee rights.


p)       BROKER’S FEES.  Buyer has not employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement.


q)       CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of
Buyer has (i) used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of Buyer, or (ii) made any
unlawful payments to officials or employees of governmental entities or to
directors, officers or employees of foreign or domestic business enterprises.


3.  CONDITIONS PRECEDENT


3.1           Conditions to Each Party’s Obligations. The respective obligations
of each Party hereunder shall be subject to the satisfaction prior to or at the
Closing of the following conditions:


a)       No Restraints. No statute, rule, regulation, order, decree, or
injunction shall have been enacted, entered, promulgated, or enforced by any
court or governmental entity of competent jurisdiction which enjoins or
prohibits the consummation of this Agreement and shall be in effect.


b)       Legal Action. There shall not be pending or threatened in writing any
action, proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


3.2           Conditions to Seller’s Obligations. The obligations of Seller
shall be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Seller:


a)       Representations and Warranties of Buyer. The representations and
warranties of Buyer set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing Date, except: (i) as otherwise contemplated by this Agreement; or (ii)
in respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, financial condition, or results of operation of the
entity.


b)        Performance of Obligations of Buyer. Buyer shall have performed all
agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement.


3.3           Conditions to Buyer’s Obligations. The obligations of Buyer shall
be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Buyer:


a)       Representations and Warranties of IDC. The representations and
warranties of IDC set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing, except: (i) as otherwise contemplated by this Agreement, or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement.


b)       Financial Statements: IDC shall have delivered final financial
statements for its fiscal years ended 2008, 2009 and 2010.

 
7

--------------------------------------------------------------------------------

 


c)       Performance of Seller and IDC. Seller and IDC shall have performed all
agreements and covenants required to be performed by them under this Agreement
prior to Closing, except for breaches that do not have a Material Adverse Effect
on the Parties or on the benefits of the transactions provided for in this
Agreement.


4. CLOSING AND DELIVERY OF DOCUMENTS


4.1      Time and Place. The Closing of the transaction contemplated by this
Agreement shall take place at the offices of IDC, unless otherwise agreed by the
Parties, immediately upon the full execution of this Agreement, and the
satisfaction of all conditions, specifically the delivery of all required
documents, or at such other time and place as the Parties mutually agree.  All 
proceedings to be taken and all documents to be executed at the Closing shall be
deemed to have been taken, delivered and executed simultaneously, and no
proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed.  The date of Closing may be
accelerated or extended by agreement of the parties.  Any copy, facsimile
telecommunication or other reliable reproduction of the writing or transmission
required by this Agreement or any signature required thereon may be used in lieu
of an original writing or transmission or signature for any and all purposes for
which the original could be used, provided that such copy, facsimile
telecommunication or other reproduction shall be a complete reproduction of the
entire original writing or transmission or original signature.


4.2      Deliveries by Seller and IDC. At Closing, Seller shall make the
following deliveries to Buyer:


a)        Certified resolutions of the Management, the Board and all
shareholders of IDC authorizing the execution and performance of this Agreement.


b)       Stock certificates of IDC representing all of the issued and
outstanding stock of IDC, fully endorsed for transfer to Buyer.


c)       Appointment of Mr. Joerg Ott, CEO & Chairman of Buyer as Chairman of
the Board of Directors of IDC and Mr. Stefan Mehlhorn GM GBS GroupLive Division
and EVP as CEO of IDC and member of the board..


d)       Termination of all issued and outstanding options, warrants,
convertible bonds or any other such instruments as of the day of Closing.


4.3      Deliveries by Buyer. At Closing, Buyer shall make provide the
following:


a)       A letter from the Buyer’s CEO or otherwise authorized officer to the
Buyer’s stock transfer agent to issue the shares of common stock of GBS pursuant
to the terms and conditions of this Agreement in the name of Seller or its
designee per Exhibit H;


b)       Certified resolutions of the Board of Directors of Buyer authorizing
the execution and performance of this Agreement, including, but not limited, to
the issuance of shares of common stock of GBS p and the payment of monies owed
Seller by Buyer in consideration for the IDC Shares pursuant to the terms and
conditions of this Agreement.


c)       Wire-transfer of the Cash Consideration (Section 1.2.2) to the IDC bank
as detailed in Exhibit D.


5.  INDEMNIFICATION AND ARBITRATION


5.1.     Indemnification.


a)       Generally, the Seller and IDC, on the one hand, and the Buyer, on the
other hand, (each party, “Indemnifying Party”) shall agree to indemnify, and
hold harmless the other party (“Indemnified Party”) from any and all claims,
demands, liabilities, damages, losses, costs and expenses that the other party
shall incur or suffer, including attorneys fees and costs, that arise, result
from or relate to any breach of, or failure by Indemnifying Party to perform any
of their respective representations, warranties, covenants, or agreements in
this Agreement or in any exhibit, addendum, or any other instrument furnished by
the Indemnifying Party under this Agreement.

 
8

--------------------------------------------------------------------------------

 


b)       Certain Limitations on Indemnification Obligations.


 (1)  No Indemnified Party shall be entitled to receive any indemnification
payments under Section 5, unless the Indemnifying party receives notice of such
breach or failure and is provided sixty (60) days to cure such breach or
failure.
 
(2)  No Indemnified Party will be entitled to receive any indemnification
payments under Section 5, until the aggregate amount of Losses incurred by the
Indemnified Party, exceed Fifty Thousand Dollars ($50,000) (the “Basket
Amount”); provided, that once the aggregate amount of such Losses exceeds the
Basket Amount, the Indemnifying Party, will be liable for all such Losses,
including those in the Basket Amount.
 
(3)  The maximum aggregate amount of indemnification payments under Section 5 to
which Buyer will be entitled to receive, upon the triggering of any
indemnification obligation hereunder, will not exceed twenty five (50%) of the
Consideration.
 
(4)  The amount of Loss for which an Indemnified Party will be indemnified in
accordance with this Section 5 will be net of any amounts that are actually
recovered by the Indemnified Party under any insurance policy with respect to
such Losses (and any such recovery related to Losses for which the Indemnified
Party have previously been indemnified will be repaid to the Indemnifying Party.
 
(5)  Survival. All of the representations and warranties of IDC contained in
this Agreement shall survive the Closing (regardless of any knowledge or
investigations of Buyer) and shall continue in full force and effect for a
period of six (6) months thereafter provided that the representations and
warranties concerning title to the IDC Common Stock as set forth in Section
2.1d).(3) and any taxes shall survive the applicable statutes of limitations
with respect thereto (the “Survival Period”), after which such representations
and warranties shall terminate and have no further force or effect. All of the
representations and warranties of Buyer contained in this Agreement shall
survive the Closing (regardless of any knowledge or investigation of
Shareholders or IDC) and shall continue in full force and effect for a period of
six (6) months thereafter. All covenants of the parties in this Agreement shall
survive the Closing and shall continue in full force thereafter.


5.2         Arbitration and Governing Law. The parties hereby agree that any and
all claims (except only for requests for injunctive or other equitable relief)
whether existing now, in the past or in the future as to which the parties or
any affiliates may be adverse parties, and whether arising out of this Agreement
or from any other cause, will be resolved by arbitration before the American
Arbitration Association within the State of Illinois.


a)           The parties hereby irrevocably consent to the jurisdiction of the
American Arbitration Association and the situs of the arbitration (and any
requests for injunctive or other equitable relief) within the State of
Illinois.  Any award in arbitration may be entered in any domestic or foreign
court having jurisdiction over the enforcement of such awards.


b)           The law applicable to the arbitration and this Agreement shall be
that of the State of Illinois, determined without regard to its provisions which
would otherwise apply to a question of conflict of laws.


c)           The arbitrator may, in its discretion, allow the parties to make
reasonable disclosure and discovery in regard to any matters which are the
subject of the arbitration and to compel compliance with such disclosure and
discovery order.  The arbitrator may order the parties to comply with all or any
of the disclosure and discovery provisions of the Federal Rules of Civil
Procedure, as they then exist, as may be modified by the arbitrator consistent
with the desire to simplify the conduct and minimize the expense of the
arbitration.


d)          Regardless of any practices of arbitration to the contrary, the
arbitrator will apply the rules of contract and other law of the jurisdiction
whose law applies to the arbitration so that the decision of the arbitrator will
be, as much as possible, the same as if the dispute had been determined by a
court of competent jurisdiction.

 
9

--------------------------------------------------------------------------------

 


e)           Any award or decision by the American Arbitration Association shall
be final, binding and non-appealable except as to errors of law or the failure
of the arbitrator to adhere to the arbitration provisions contained in this
Agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this Agreement.


f)           In any adverse action, the parties shall restrict themselves to
claims for compensatory damages and\or securities issued or to be issued and no
claims shall be made by any party or affiliate for lost profits, punitive or
multiple damages.


g)          The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the parties agree that any such action, if filed,
shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.


h)           It is the intention of the parties and their affiliates that all
disputes of any nature between them, whenever arising, whether in regard to this
Agreement or any other matter, from whatever cause, based on whatever law, rule
or regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This Agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.


6.  GENERAL PROVISIONS.


6.1         FURTHER ASSURANCES.  From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.


6.2         WAIVER.  Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


6.3         BROKERS.  Each party agrees to indemnify and hold harmless the other
party against any fee, loss, or expense arising out of claims by brokers or
finders employed or alleged to have been employed by the indemnifying party.


6.4         NOTICES.  All notices and other communications hereunder shall be in
writing and shall be given by personal delivery, overnight delivery, mailed by
registered or certified mail, postage prepaid, with return receipt requested, as
follows:


If to Seller and IDC, to:


the shareholders of IDC Global, Inc.
Shareholder Representative
William M. Lyerly
Logan & Associates Ltd.
1866 Sheridan Road, Suite 317
Highland Park, IL 60035
mlyerly@idcglobal.net
Phone: +1 (847) 433 1650


If to Buyer, to:


GBS Enterprises, Inc..
CEO Joerg Ott
302 North Brooke Drive
Canton, GA 30114
USA
jott@gbsx.us
Phone: +1 (404) 474 7256


 
10

--------------------------------------------------------------------------------

 
 
The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


6.5         ASSIGNMENT.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.


6.6         COUNTERPARTS.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


6.7         REVIEW OF AGREEMENT.  Each party acknowledges that it has had time
to review this Agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.


6.8         SCHEDULES/EXHIBITS.  All schedules and exhibits attached hereto, if
any, shall be acknowledged by each party by signature or initials thereon.


7. MISCELLANEOUS

 
7.1         In the event that the Buyer proposes or is required to register
Common Stock in connection with an underwritten offering and a nationally
recognized investment banking firm selected by the Buyer to act as managing
underwriter thereof reasonably and in good faith shall have advised the Buyer,
the SHR or any other holder of Common Stock intending to offer Common Stock in
the offering (each, an “Other Holder”) in writing that, in its opinion acting in
good faith, the inclusion in the registration statement of some or all of the
Registrable Shares sought to be registered by the SHR would adversely affect the
price or success of the offering, the Buyer shall include in such registration
statement such number of shares of Common Stock as the Buyer is advised can be
sold in such offering without such an effect (the “Maximum Number”) as follows
and in the following order of priority: (i) first, such number of shares of
Common Stock as the Buyer intended to be registered and sold by the Buyer or, if
such registration is on behalf of any Other Holders exercising a contractual
right to demand registration pursuant to which such registration statement was
filed, such number of shares of Common Stock as such Other Holders intended to
be registered and sold, and (ii) second, if and to the extent that the number of
shares of Common Stock to be registered under clause (i) is less than the
Maximum Number, such number of shares of Common Stock as the SHR and any Other
Holders or additional Other Holders (if such registration was not initiated by
such Other Holders) shall have intended to register which, when added to the
number of shares of Common Stock to be registered under clause (i), is less than
or equal to the Maximum Number, on a pro rata basis according to the total
number of shares of Common Stock Beneficially Owned by each such Person.


7.2         Records and Data. The Buyer will maintain adequate record keeping
and data retention and provide the SHR copies of such records and data in the
event the Buyer or a third party makes and indemnity claim against the SHR.


<Remainder of this page left blank>


<SIGNATURE PAGE FOLLOWS>

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.


GBS ENTERPRISES, INC.
       
BY:
/ s/ Joerg Ott
 
JOERG OTT
 
ITS: CEO
       
IDC GLOBAL, INC..
       
BY:
/s/ Jan C. Daiker
 
Jan C. Daiker
 
ITS: CEO
       
IDC SHAREHOLDERS.
       
BY:
/s/ William M. Lyerly
 
William M. Lyerly
 
ITS: REPRESENTATIVE
       
IDC MANAGEMENT SHAREHOLDERS.
       
BY: 
/s/ Jan C. Daiker
 
Jan C. Daiker
 
ITS: REPRESENTATIVE
 


 
12

--------------------------------------------------------------------------------

 


 GBS/IDC ACQUISITION AGREEMENT
EXHIBIT LIST


 
A.
LIST OF SHAREHOLDERS OF IDC, NUMBER OF EQUIVALENT VOTING SHARES AND PERCENTAGE
OF OWNERSHIP



 
B.
LIST OF NOTES PAYABLE OF IDC



 
C.
LIST OF CASH PAYMENT DISTRIBUTION TO SHAREHOLDERS OF IDC, AMOUNT IN US$ AND
PERCENTAGE OF CASH PAYMENT



 
D.
IDC BANK DETAILS



 
E.
LIST OF ALL MATERIAL CONTRACTS



 
F.
LIST OF INTELLECTUAL PROPERTY OF IDC



 
G.
IDC MANAGEMENT SHAREHOLDER EARN OUT METHOLOGY



 
H.
KEY EMPLOYEE SIGNING BONUS AND RETENTION PROGRAM



 
I.
GBSX SHARE DISTRIBUTION


 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LIST OF SHAREHOLDERS OF IDC, NUMBER OF EQUIVALENT VOTING SHARES AND PERCENTAGE
OF OWNERSHIP


#
 
Name
 
Mailing Address
 
Number
of Shares
 
Type
 
CS Voting
Equivalent
   
Extended
   
Percentage of
Ownership
 
1
 
Jan C. Daiker
 
23 Emily Lane
Lemont, IL 60439
    2,500  
CS
    2,500                             12  
PS-A*
    24       2,524       18.94                                              
2
 
Marilyn Hellum
(Estate of Earl Hellum)
 
8917 N. Ewing
Evanston, IL 60203
    1,000  
CS
    1.000       1,000       7.51                                              
3
 
Craig Daiker
 
2015 N. Albany
Chicago, IL 60647
    1,250  
CS
    1,250       1,250       9.38                                              
4
 
Shelly Greco
 
2536 Bennett Ave.
Evanston, IL 60201
    1,250  
CS
    1,250       1,250       9.38                                              
5
 
William M. Lyerly
 
Logan & Associates Ltd.
1866 Sheridan Road, Suite
317 Highland Park, IL 60035
    6,000  
CS
    6,000                                 650  
PS-A*
    1,300       7,300       54.79                                               
             
TOTALS
              100.00 %



* Preferred Stock Series A: For voting 1 Share of Preferred A = 2 Shares of
Common.


 
List of Management Shareholders
 
Portion of
Common Stock
Restricted for
12-month
   
Percentage of
Management
Shareholder
Component
               
Jan C. Daiker
    40,000       50                    
Craig Daiker
    20,000       25                    
Shelly Greco
    20,000       25                    
Totals
    80,000       100  


 
14

--------------------------------------------------------------------------------

 

EXHIBIT B


LIST OF NOTES PAYABLE OF IDC (June 30, 2011)


#
 
Amount in US$
 
Name and Address of Holder
 
Date issued 
 
Maturity Date
1
 
Estimated
 
$ 157,673
 
Jan C. Daiker
23 Emily Lane
Lemont, IL 60439
 
June 30,2006
 
Dec 31, 2011
2
 
Estimated
  
 
$ 228,321
 
William M. Lyerly
Logan & Associates Ltd.
1866 Sheridan Road, Suite 317
Highland Park, IL 60035
 
June 21, 2001
 
Line of Credit Note
3
 
Estimated
 
$ 175, 615
 
Libertyville Bank and Trust
504 N. Milwaukee Ave.
Libertyville, IL 60048
 
January 5 2011
 
January 5, 2013
                     
Total:  $ 561,629
           

 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT C


LIST OF CASH PAYMENT DISTRIBUTION TO SHAREHOLDERS OF IDC, AMOUNT IN US$ AND
PERCENTAGE OF CASH PAYMENT


#
 
Name
 
Mailing Address
 
Amount in US$
   
Percentage of
Cash Payment
 
1
 
Jan C. Daiker
 
23 Emily Lane
Lemont, IL 60439
    39,243.91       20.83                            
2
 
Marilyn Hellum
(Estate of Earl Hellum)
 
8917 N. Ewing
Evanston, IL 60203
    15,697.56       8.33                            
3
 
Craig Daiker
 
2015 N. Albany
Chicago, IL 60647
    19,621.95       10.42                            
4
 
Shelly Greco
 
2536 Bennett Ave.
Evanston, IL 60201
    19,621.95       10.42                            
5
 
William M. Lyerly
 
Logan & Associates Ltd.
1866 Sheridan Road, Suite 317
Highland Park, IL 60035
    94,185.38       50.00                            
TOTAL
    188,370.76       100.00 %


 
16

--------------------------------------------------------------------------------

 

EXHIBIT D


IDC Bank Details


Bank of America
1921 St. Johns Avenue
Highland  Park, IL 60035
847-432-5000
Routing:  071000505
Acct:  5201138475


 
17

--------------------------------------------------------------------------------

 

EXHIBIT E


LIST OF MATERIAL CONTRACTS


#
 
Name
 
Address
 
Amount in US$
   
1
               
2
               
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
                                 
TOTAL
       


 
18

--------------------------------------------------------------------------------

 

EXHIBIT F


LIST OF INTELLECTUAL PROPERTY OF IDC


#
 
Product Name
Technology
 
Description
 
First Day of
Launch
Date of
Latest
Release
 
Patent]
Patent
Pending
1
 
Data Aggregation and Distribution
 
IDC has designed, implemented, and supports a proprietary Data Aggregation and
Distribution service.  This service provides two main functions:
 
a) an ‘any-to-any’ telecommunication service and
b) a single egress circuit to the customer.
a. ‘any to any’ references a) any type of telecommunications technology (DSL,
Frame Relay, Dedicated circuits (T1 eg), and Ethernet and b) any vendor.
b. single egress to the customer aggregates ‘a’ above into a single
physicalconnection no matter the type, number, or vendor(s).
c. routing and switching equipment and programs to provide this service
 
2001
 
Trade Secret
                 
2
 
Fiber Ring and Diverse and Redundant Internet access
 
IDC has designed, acquired, implemented, and supports a physically and logically
diverse and redundant Internet access service through:
 
a) Its own fiber ring in downtown Chicago connecting three(3) data centers.
b) Internet connection to a Tier1 Internet provider at 350 Cermak in Chicago.
c) Internet connection to a (different) Tier1 provider at 111 Canal in Chicago.
d) Routing and switching equipment and programs to provide this service
                         
3
 
Data Backup and Recovery
 
IDC has designed, implemented, and supports a data backup and recovery service
using its two downtown Chicago data centers and its own fiber ring.
       

 
EXHIBIT H

 
19

--------------------------------------------------------------------------------

 

EXHIBIT G


KEY EMPLOYEE SIGNING BONUS AND RETENSION PROGRAM


Maximum of US$35,000.00 to bedistributed, as well as 25,000 stock options.
It is up to the management how to distribute the stock options.
We will not offer retention payments.



   
List of Key Employees
 
Portion of Signing
Bonus is US$
 
Stock Options
 
Total
                 
1
 
Jan Daiker
                             
2
 
Shelly Greco
                             
3
 
Craig Daiker
                             
4
 
Kieren Athy
                             
5
 
Bryan Holloway
                             
6
 
Douglas Moore
                             
7
 
Donna Brzezinski
                             
8
 
Deb McDonald
                             
9
 
Robert Jahn
                             
10
 
Nadir Zayed
                                 
Totals
           


 
20

--------------------------------------------------------------------------------

 

EXHIBIT H


GBSX SHARE DISTRIBUTION


#
 
Name
 
Mailing Address
 
Number of Shares
   
Percentage of
Shares
 
1
 
Jan C. Daiker
        126,824       15.85                            
2
 
Marilyn Hellum
(Estate of Earl Hellum)
        49,211       6.15                            
3
 
Craig Daiker
        61,514       7.69                            
4
 
Shelly Greco
        61,514       7.69                            
5
 
William M. Lyerly
        480,937       60.12                            
6
 
Eric K. Lyerly
        10,000       1.25                            
7
 
Ryan M. Lyerly
        10,000       1.25                            
TOTAL
    800,000       100.00 %

 
 
21

--------------------------------------------------------------------------------

 
 